 Case 20-10335-amc         Doc 14-1 Filed 04/02/20 Entered 04/02/20 14:43:16                Desc
                                 Service List Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                        :
                                              :
         James Penn                           :      Case No.: 20-10335AMC
                                              :
         Debtor(s)                            :      Chapter 13



                                 CERTIFICATE OF SERVICE
        I, Brad J. Sadek, Esq., hereby certify that on April 2, 2020, a true and correct copy of the
Amended Plan was served by electronic delivery or Regular US Mail to the Debtor, all interested and
affected parties, the Trustee and all affected creditors per the address provided on their Proof of
Claims.


                                                     Very Truly Yours,

April 2, 2020                                        /s/ Brad J. Sadek, Esquire
                                                     Brad J. Sadek, Esquire
